DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 39-42 are directed to Group II non-elected without traverse.  Accordingly, claims 39-42 have been cancelled.

Terminal Disclaimer
The terminal disclaimer filed on April 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10549290 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-38 are allowed.		
The following is an examiner’s statement of reasons for allowance: 	
Regarding claims 21 and 32, the closest prior art Carson (US 3,713,587) discloses the features of: a spray pattern device comprising a housing, a first swirl chamber, a second swirl chamber, a plurality of orifices in the housing, and a plate, wherein at least a portion of the plurality of orifices impart a swirling motion of water within at least one of the first swirl chamber and the second swirl chamber, wherein the at least a portion of the plurality of orifices are angled in a direction of water rotation within the corresponding one of the first and second swirl chambers relative to a direction normal to the plate; a first set of holes in the housing in fluid communication with the first swirl chamber; and a second set of holes in the housing in fluid communication with the second swirl chamber.		
However, the combination of these references fails to teach elements: “the first swirl chamber and the second swirl chamber are concentrically positioned with respect to one another”. The Examiner found no additional reference that would render the claimed invention without impermissible hindsight.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752